Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of blue willow coffee mugs, composed of earthenware having a nonvitrified absorbent body, ornamented, painted, printed, or decorated, and that if said merchandise were now before the appraiser for classification, it would be described and advisorily classified as tableware, kitchenware, or table or kitchen utensils at 10 cents per dozen pieces and 45 percent ad valorem under paragraph 211, as modified, supra, the claim of the plaintiff was sustained.